DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 07/14/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/14/2020, 03/24/2021, 10/01/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/14/2020 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for implementing predictive models having decomposable hierarchical layers configured to generate interpretable results.
Claim 1 recites [a] computer-implemented method for providing interpretable predictions from a machine learning model, the method comprising: receiving, by a processor of a computing device, a data structure that represents a hierarchical structure of a set of features (X) of that is used by one or more predictive models to generate a set of predictions (Y); building, by the processor, an interpretability model corresponding to the predictive models, by assigning an interpretability to each prediction Yi of the predictive model based on the hierarchical structure, wherein assigning the interpretability comprises: decomposing, by the processor, the set of features (X) of the input data into a plurality of partitions Xj using the hierarchical structure, wherein X=                    
                        
                            
                                U
                            
                            
                                1
                            
                            
                                N
                            
                        
                    
                 Xj, N being the number of partitions; decomposing, by the processor, each partition from the partitions into a plurality of sub-partitions using the hierarchical structure until atomic sub-partitions are obtained; and computing, by the processor, a score for each partition as a function of the predicted scores of the sub-partitions of said each partition, wherein the predicted scores represent interactions between the sub-partitions; and outputting, by the processor, an interpretation of a prediction provided by the predictive model based on the interpretability model, wherein the interpretation represents a weightage of the one or more features used by the predictive model to generate the prediction.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-7 recite a method and, therefore, are directed to the statutory class of a process. Claims 8-14 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 15-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A computer-implemented method for providing interpretable predictions from a machine learning model, the method comprising:

No additional elements are positively claimed.
receiving, by a processor of a computing device, a data structure that represents a hierarchical structure of a set of features (X) of that is used by one or more predictive models to generate a set of predictions (Y);
This limitation includes the step(s) of: receiving, by a processor of a computing device, a data structure that represents a hierarchical structure of a set of features (X) of that is used by one or more predictive models to generate a set of predictions (Y). 
But for the processor, this limitation is directed to communicating known information (e.g., receiving and outputting information) and processing known information in order for implementing predictive models having decomposable hierarchical layers configured to generate interpretable results which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
receiving, by a processor of a computing device, a data structure
building, by the processor, an interpretability model corresponding to the predictive models, by assigning an interpretability to each prediction Yi of the predictive model based on the hierarchical structure, wherein assigning the interpretability comprises: decomposing, by the processor, the set of features (X) of the input data into a plurality of partitions Xj using the hierarchical structure, wherein X=                                
                                    
                                        
                                            U
                                        
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                
                             Xj, N being the number of partitions;
This limitation includes the step(s) of: building, by the processor, an interpretability model corresponding to the predictive models, by assigning an interpretability to each prediction Yi of the predictive model based on the hierarchical structure, wherein assigning the interpretability comprises: decomposing, by the processor, the set of features (X) of the input data into a plurality of partitions Xj using the hierarchical structure, wherein X=                                
                                    
                                        
                                            U
                                        
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                
                             Xj, N being the number of partitions. 
But for the processor, this limitation is directed to communicating known information (e.g., receiving and outputting information) and processing known information in order for implementing predictive models having decomposable hierarchical layers configured to generate interpretable results which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
building, by the processor, an interpretability model
decomposing, by the processor, each partition from the partitions into a plurality of sub-partitions using the hierarchical structure until atomic sub-partitions are obtained; and
This limitation includes the step(s) of: decomposing, by the processor, each partition from the partitions into a plurality of sub-partitions using the hierarchical structure until atomic sub-partitions are obtained. 
But for the processor, this limitation is directed to communicating known information (e.g., receiving and outputting information) and processing known information in order for implementing predictive models having decomposable hierarchical layers configured to generate interpretable results which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
decomposing, by the processor, each partition from the partitions into a plurality of sub-partitions
computing, by the processor, a score for each partition as a function of the predicted scores of the sub-partitions of said each partition, wherein the predicted scores represent interactions between the sub-partitions; and
This limitation includes the step(s) of: computing, by the processor, a score for each partition as a function of the predicted scores of the sub-partitions of said each partition, wherein the predicted scores represent interactions between the sub-partitions. 
But for the processor, this limitation is directed to communicating known information (e.g., receiving and outputting information) and processing known information in order for implementing predictive models having decomposable hierarchical layers configured to generate interpretable results which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
computing, by the processor, a score
outputting, by the processor, an interpretation of a prediction provided by the predictive model based on the interpretability model, wherein the interpretation represents a weightage of the one or more features used by the predictive model to generate the prediction.
This limitation includes the step(s) of: outputting, by the processor, an interpretation of a prediction provided by the predictive model based on the interpretability model, wherein the interpretation represents a weightage of the one or more features used by the predictive model to generate the prediction. 
But for the processor, this limitation is directed to communicating known information (e.g., receiving and outputting information) and processing known information in order for implementing predictive models having decomposable hierarchical layers configured to generate interpretable results which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
outputting, by the processor, an interpretation of a prediction provided by the predictive model based on the interpretability model


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and transmitting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system (e.g., processor) is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to transmit and process data. Applicant’s Specification (PGPub. 2022/0019911 [0103]) refers to a general-purpose computer system, but they do not include any technically-specific computer algorithm or code. 
Independent system claim 8 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving a data structure, building a model, decomposing data into partitions, computing a score, and outputting a prediction. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing predictive models having decomposable hierarchical layers configured to generate interpretable results. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Applicant Expressly Excludes ‘electromagnetic signals per se’
Applicant expressly excludes all transitory signals. See Applicant’s Specification (PGPub. 2022/0019911 [0099 - A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire]).

Claim Rejections – No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monaghan et al. 2021/0027116 4. The computer-implemented method of claim 1, wherein generating the one or more structure-based predictions comprises: obtaining access to a co-occurrence analysis machine learning model, wherein (i) the co-occurrence analysis machine learning model is configured to perform a co-occurrence machine learning analysis associated with a hierarchical prediction domain based at least in part on one or more prediction inputs to generate one or more structurally non-hierarchical predictions, (ii) the co-occurrence analysis machine learning model is associated with a predictive co-occurrence score between each feature-node pair of a predictive feature set of one or more predictive feature sets and a prediction node of the plurality nodes, (iii) the hierarchical prediction domain is associated with one or more hierarchical predictive relationships among a plurality of prediction nodes, (iv) the one or more hierarchical predictive relationships define, for each of the plurality of prediction nodes, a corresponding hierarchical predictive position, and (v) each of the one or more structurally non-hierarchical predictions is determined without regard to the hierarchical predictive position of the corresponding prediction node; performing the co-occurrence machine learning analysis based at least in part on the one or more prediction inputs to generate the one or more structurally non-hierarchical predictions for the one or more prediction inputs; and generating the one or more structure-based predictions based at least in part on the one or more structurally non-hierarchical predictions in addition to the one or more unstructured-fused predictions.
CN111353603 [Abstract] A deep learning model individual prediction interpretation method, relates to data interpretation and analysis of the individual prediction result after modeling. comprising the steps of: S1, for cleaning and pre-processing the original individual sample data, S2, the individual sample data into deep learning model in modelling to obtain the prediction model y1=f (x), S3, selecting one individual sample to be explained, obtaining the sample value x, and calculates the prediction model to the predicted S4 of the sample, the x * as the explanatory variable, as a response variable, output a fit of the interpretation model y2=g (x), S5, by analyzing the interpretable model y2=g (x) of the parameters. if the parameter is positive, it indicates the characteristic of an individual prediction result output value with a gain function; if the parameter is negative, then it indicates that the characteristic of the individual prediction result output value with a reduction effect, solves the depth model problem cannot be performed interpretation of individual prediction result, which improves the accuracy and reliability of the model prediction.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682